Title: From Benjamin Franklin to Richard Jackson, 9 August 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Augt. 9. 1764
Two Packets successively are arriv’d without my having a Line from you: So I suppose you have been in the Country, or perhaps have wrote by the Ship Mr. Allen comes in, which is not yet arriv’d. I never more wanted to hear from you, as you must long since have heard of our Convulsions. I can now only acquaint you, that Counter Petitions to the Crown are going about, against a Change of Government, on a Suggestion of the Proprietary Party, that all our Privileges will be demolish’d by the Change. They boast of great Numbers. The next Election will show where the Strength lies. I am, as ever, with sincerest Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
R. Jackson Esqr.
 
Endorsed: 9 Augst. 1764 Benjn. Franklin Esqr
